


EXHIBIT 10.2
 
 
 
[exhibit104to1qfy2013f_cover.gif]
Janice K. Brewer, Governor
 
Thomas J. Betlach, Director
 
 
 
 
801 East Jefferson, Phoenix, AZ 8503-1
PO Box 25520, Phoenix, AZ 85002
Phone: 602-417-4000
www.azahcccs.gov
 
 
Our first care is your health care
 
 
 
ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM

 



April 17, 2013


Nancy Novick
Chief Executive Officer
Phoenix Health Plan
7878 N 16th Street, #105
Phoenix, Arizona 85020


SUBJECT: GSA 12, Capped Contract Clarification


Dear Nancy,


The purpose of this letter is to provide clarification regarding the capped
contract between AHCCCS and Phoenix Health Plan (PHP) in Maricopa County (GSA
12).


Phoenix Health Plan's enrollment in GSA 12, Maricopa County, will be capped
effective October 1, 2013 allowing Phoenix Health Plan to retain the majority of
its members in Maricopa County. PHP should be aware of the following
actions/policies related to the capped contract:


•
Effective August 1, 2013, members may not elect to enroll with PHP for effective
dates after September 30, 2013.

•
Effective October 1, 2013, members will not be assigned to PHP with the
exception of:



o     Newborns of members already enrolled with PHP,


o     Individuals assigned and that choose to remain with PHP to preserve family
continuity, and


o     Individuals, who were previously enrolled with PHP, are dis-enrolled and
re-enrolled within 90 days.


In order to allow PHP the opportunity to coordinate care for members also
enrolled in Medicare, AHCCCS intends to sign a D-SNP "MIPPA" Agreement for
Maricopa County with PHP which will meet all CMS requirements and allow PHP's
Medicare Special Needs Plan, Abrazo Advantage, to continue. This decision to
allow PHP to continue as a Medicare Special Needs Plan will also require
approval from CMS. AHCCCS extends this opportunity to PHP with the understanding
that Medicare marketing and retention efforts are targeted to members enrolled
with Abrazo Advantage or PHP. If AHCCCS identifies that marketing is being
targeted to members enrolled outside of PHP, the Agreement will be re-evaluated.
As a reminder, per ACOM 107, AHCCCS will not sign a D-SNP "MIPPA" Agreement with
Abrazo Advantage in any counties outside of Maricopa County. This will result in
the disenrollment of members












--------------------------------------------------------------------------------




Phoenix Health Plan
April 17, 2013
Page 2


for Medicare, in addition to Medicaid. You may be asked to participate in
transition activities that are specific to this population.


Lastly, as described in Exhibit D of the RFP, in an effort to align more members
for both Medicare and Medicaid, on October 1, 2013, AHCCCS will be conducting a
one-time alignment of Medicare and Medicaid plan for those Acute individuals
that have Medicare. Members currently enrolled in Abrazo Advantage, Pl-IP's
Medicare Advantage Special Needs Plan, will be assigned to PHP. These members
will have the option to opt out of this assignment and to remain in their
current acute plan before enrollment in PHP begins October 1. As part of this
one-time alignment current PHP members will be assigned to the AHCCCS plan that
aligns with their Medicare D-SNP and have the same option to opt out of the
reassignment and remain enrolled with PHP for Medicaid.


The enrollment cap will not be lifted at any time during the total contracting
period unless one of the following conditions exists, in which case, AHCCCS may
lift the cap:


a.
Another Contractor is terminated and increased member capacity is needed, or

b.
Legislative action creates an unforeseen increase in the overall AHCCCS
population, or

c.
Extraordinary and unforeseen circumstances make such an action necessary and in
the best interest of the State.



Additionally, AHCCCS does intend to hold an open enrollment for Phoenix Health
Plan members in Maricopa County during CYE 2014. AHCCCS will provide further
information on this at a later date.


Please contact Diana Alvarez if you have any questions regarding this letter at
(602) 417-4796 or
Diana.Alvarez@azahcccs. gov.


Sincerely,


/s/ Kari Price


Kari Price
Assistant Director
Division of Health Care Management




